Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on July 12, 2021, and the interview conducted on July 22, 2021, with follow up interviews conducted on August 6, 2021, August 13, 2021, and August 24, 2021.  The Applicant’s Amendment and Request for Reconsideration has been received and entered.  
Claims 1, 3-5, 9, 11-13, 16, 18-20, and 22-34 are currently pending and have been examined.  Claims 1, 9, 16, 22, and 30 have been amended.  
The previous rejection of claim 30 under 35 USC 112(b) has been withdrawn.
The previous rejection of claims 1, 3-5, 9, 11-13, 16, 18-20, and 22-34 under 35 USC 103 has been withdrawn.
Examiner’s Note:  The Examiner and Applicant’s Representative Mr. Robert Rapp held several interviews on July 22, 2021, August 6, 2021, August 13, 2021, and August 24, 2021, regarding the rejections under 35 USC 103 and potential rejections under 35 USC 112(a) and 35 USC 112(b) but no agreement was reached. 




Information Disclosure Statement
The information disclosure statements filed April 21, 2021, and June 30, 2021, have been considered by the Examiner.

Response to Arguments
Applicant’s amendments necessitated any new grounds of rejection.
The previous rejection of claim 30 under 35 USC 112(b) has been withdrawn in view of Applicant’s amendments.
The previous rejection of claims 1, 3-5, 9, 11-13, 16, 18-20, and 22-34 under 35 USC 103 has been withdrawn.  The prior art of record, alone or combined neither anticipates nor renders obvious claims 1, 9, 16, and 22, subject to the interpretations detailed below.  In the event the claims are amended, they will be subject to further examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9, 11-13, 16, 18-20, and 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-5, 9, 11-13, 16, 18-20, and 22-34:  Claim 1 recites “sending a user configured alert corresponding to the second product or service offering to the user device based on the identification that the third product or service is related to the second product or service, the user configured alert identifying those product and service offerings that are to be sent to the user device” and “receiving a second command from the user device indicating that the second product or service offering should be placed in a checkout list for purchase, wherein the second command is generated responsive to manual user input and subsequent issuance of the alert, and wherein the second product or service offering is purchased based on the second product or service offering being placed in the checkout list.”  The newly amended language regarding the user configured alert corresponding to the second product or service has introduced confusion and indefiniteness to the claim regarding what the second product and the third product actually represent.
In claim 1, the second product or service is added to a hold list and is not purchased.  Then, after a third set of tag information is identified, a user configured alert corresponding to the second product or service offering based on the identification that the third product or service is related to the second product or service is sent to the user device.  Per paragraph [0110] of Applicant’s as-filed specification, the alert may be configured to inform a user when a 
However, with this interpretation, the limitation “receiving a second command from the user device indicating that the second product or service offering should be placed in a checkout list for purchase, wherein the second command is generated responsive to manual user input and subsequent issuance of the alert, and wherein the second product or service offering is purchased based on the second product or service offering being placed in the checkout list” does not make sense.  If the user configured alert relates to the availability of the new upsell offering (i.e., the third product), then why is the second product purchased in this step “after issuance of the alert”?  .  Per paragraph [0110] of Applicant’s as-filed specification, the alert may indicate that a new ski wax is available for skis that a user has ordered.  Thus, it seems that the alert regarding the third product (i.e., ski wax) is related to the second product (i.e., skis) that the user has in the hold list.  Based on this interpretation, the second command from the user device should indicate that at least the third product should be placed in a checkout list for purchase.  In other words, why would an alert that ski wax is on only the skis in the checkout list?  For purposes of examination, the Examiner is interpreting claim 1 as reciting “receiving a second command from the user device indicating that the third product or service offering should be placed in a checkout list for purchase, wherein the second command is generated responsive to manual user input and subsequent issuance of the alert, and wherein the third product or service offering is purchased based on the third product or service offering being placed in the checkout list.”  
Further, the limitations “subsequent issuance of the alert” is unclear.  Does “subsequent issuance” mean “after sending”?    Further, there is insufficient antecedent basis for “the alert.”  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “subsequent to the sending of the user configured alert”.
Claims 9 and 22 are rejected for similar reasons.
Claims 3-5, 11-13, and 23-33 inherit the deficiencies of claims 1, 9, and 22.
Claim 3:  Claim 3 recites “wherein the sending of the second product or service offering to the user device is also based on the alert information stored in the database.”  This limitation is unclear.  This appears to be an artefact, as claim 1 no longer recites sending the second product or service offering to the user device.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 3.  
Claims 16, 18-20, and 34:  Claim 16 recites “the communication interface sends a user configured alert corresponding to the retrieved offering to the user device 
Further, similar to the discussion of claim 1 above, it is unclear if it is the second product that is purchased or the third product.  In claim 16, there is no recitation that the second command occurs after receiving the user configured alert regarding the third product or service.  Thus, it is unclear if the second command is intended to be responsive to the user configured alert.  If it is not, then it is unclear what the user configured alert regarding the third product is intended to accomplish.  In other words, if the second command is not responsive to the user configured alert, then the second command is merely moving the second product from the hold list to the checkout list.  For purposes of examination, the Examiner is interpreting claim 16 similarly to claim 1, namely “the communication interface also receives a second command from the user device indicating that the third product or service offering should be placed in a checkout list, wherein the second command is generated responsive to manual user input and subsequent issuance of the user configured alert, and wherein the third product or service third product or service offering being placed in the checkout list.”  
Claims 18-20 and 34 inherit the deficiencies of claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625